internal_revenue_service number release date index number ---------------------------- ---------------------- ------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------- telephone number -------------------- refer reply to cc fip b02 plr-127320-14 date october legend taxpayer reit accountant year dear ------------------ ------------------------------------------------ --------------------------------------------------------------------------------- ---------------------- ------ this is in reply to a letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for taxpayer to elect to use the safe_harbor of revproc_91_50 1991_2_cb_778 in applying sec_1286 of the internal_revenue_code to certain mortgage servicing contracts facts reit is a mortgage real_estate_investment_trust that invests primarily in residential mortgage loans and mortgage-related assets taxpayer is an indirect wholly-owned subsidiary of reit that has jointly made a taxable_reit_subsidiary trs election with reit taxpayer acquires newly originated government-insured or conventional residential mortgage loans taxpayer sells its mortgage loans to third party investors while retaining the mortgage servicing rights msrs to the loans taxpayer engaged accountant to prepare its year federal_income_tax return including all election statements taxpayer intended to make the safe_harbor election provided by revproc_91_50 and applied the rates contained therein to determine the extent to which the amounts received under an msr represent reasonable_compensation for purposes of applying sec_1286 to the msrs taxpayer plr-127320-14 represents that the safe_harbor rates have been used on every subsequent federal_income_tax return filed by taxpayer under the belief that the election had been made however accountant inadvertently omitted the election statement required by revproc_91_50 when it prepared and delivered the year return for filing taxpayer did not discover the omission upon their review and signing of the year return prior to filing the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested taxpayer intended to attach the election statement required by revproc_91_50 to its year return and computed its taxable_income for the year as if the election statement had been attached to the year return law and analysis sec_1286 defines the term bond to include a certificate or other evidence_of_indebtedness sec_1286 defines the term coupon to include any right to receive interest on a bond whether or not evidenced by a coupon sec_1286 defines the term stripped_bond as a bond issued with interest_coupons where there is a separation in ownership between the bond and any coupon that has not yet become payable sec_1286 defines a stripped_coupon as any coupon resulting from a stripped_bond in revrul_91_46 1991_2_cb_358 a taxpayer sold mortgage loans and at the same time entered into a contract to service the mortgages for amounts received from interest payments collected on the mortgages the ruling holds that the mortgages are stripped bonds within the meaning of sec_1286 if the contract entitles the taxpayer to received amounts that exceed reasonable_compensation for the services to be performed under the contract the ruling also holds that the taxpayer’s rights to plr-127320-14 receive amounts under the contract are stripped coupons within the meaning of sec_1286 to the extent that they are rights to receive mortgage interest other than as reasonable_compensation for the services to be performed revproc_91_50 provides a safe_harbor that taxpayers may elect to use in applying sec_1286 and revrul_91_46 to certain mortgage servicing contracts when elected this safe_harbor determines the extent to which amounts that a taxpayer is entitled to receive under a mortgage servicing contract represent reasonable_compensation for the services provided in order to elect or revoke the safe_harbor of revproc_91_50 a taxpayer must attach a statement to its timely filed federal_income_tax return for the first taxable_year for which the safe_harbor is elected or revoked sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that taxpayer has shown good cause for granting a reasonable extension of time to elect the safe_harbor of revproc_91_50 in applying sec_1286 to certain mortgage servicing contracts we further conclude that the time for filing the election under revproc_91_50 is extended to the date that is calendar days from the date of this letter this ruling is limited to the timeliness of the filing of taxpayer’s election under revproc_91_50 this ruling’s application is limited to the facts representations code sections and regulations cited herein plr-127320-14 no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jonathan d silver___________________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
